Citation Nr: 1719453	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  12-07 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection of a back disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jan Dils


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to March 1988, and from May 1989 to December 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In November 2015, a Board hearing was held where the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's file.

In March 2016, the Board remanded the issues on appeal to the agency of original jurisdiction (AOJ) for additional development.  As an initial matter, of primary concern in the previous Board decision was the nature of the Veteran's discharge from his second period of service, May 1989 to December 1989.  Additional documents were obtained by the RO pursuant to the Board's remand instructions and it was revealed that the Veteran's discharge in December 1989 was "Honorable."  See Service Record in VBMS, dated May 17, 2016.  The Board finds that there has been substantial compliance with the Board's remand directives, and the matter is now appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of service-connection for a back disability and for an acquired psychiatric disorder, to include major depressive disorder and PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Evidence received since the April 2007 rating decision with respect to the Veteran's claim for service-connection for a back disability is new and material because the evidence had not previously been submitted, is not cumulative or redundant of the evidence of record at the time of that decision, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2007 rating decision, which denied service-connection for a back disability, is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. § 3.104 (2016).

2.  The evidence received since the April 2007 rating decision is new and material, and the claim for service-connection for a back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.102, 3.156 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

New and Material Evidence

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  The initial question before the Board, therefore, is whether new and material evidence has been received, regardless of how the issue has been characterized or decided by the RO.

In an April 2007 rating decision, the RO first denied the Veteran's claim of entitlement to service connection for a back disability on the grounds that there was no evidence to show a diagnosis of, or treatment for, a back condition which was incurred in or caused by military service.  The Veteran did not file a Notice of Disagreement or take any further steps to perfect an appeal of that rating decision.  Also, no new and material evidence was received within the year following the rating decision.  Therefore, the April 2007 rating decision became final.  38 U.S.C. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

The Veteran filed a new claim, in February 2010, seeking to reopen the claim with respect to his back disability.  In an August 2010 rating decision, the RO found that the April 2007 decision had become final, and, that the Veteran had not filed any new and material evidence that would justify a reopening of the claim.  

In the November 2015 hearing, the Veteran provided testimony that he believes his back condition is in fact secondary to his service-connected, bilateral lower extremity, degenerative joint disease.  Moreover, there is at least some indication within the newly submitted evidence that the Veteran's condition may be linked to (caused or aggravated by) his service-connected knee disability.  Specifically, the Veteran was service connected for degenerative joint disease of both knees in October 2010.  All medical evidence of record, namely those from the Salisbury VAMC, indicates that the Veteran's complaints of back pain began in or around July 2010.  Because of the closeness in proximity of the Veteran's complaints of back pain, and his diagnoses/ service-connection for bilateral knee degenerative joint disease, along with a new theory of entitlement, the Board finds the evidence sufficient to reopen the claim.

The evidence is new in that it is not cumulative or redundant of previous evidence and, if believed, is sufficient to create a reasonable possibility of substantiating his claim.  In making this determination, the Board must presume that newly submitted evidence is credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence described above is enough to reopen under the low threshold of Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim of entitlement to service-connection for a back disability is reopened.  As explained in the Remand section below, further development is required prior to a determination on the merits of the claim.



ORDER

New and material evidence having been received, the claim for service connection of a back disability is reopened.


REMAND

The Veteran is seeking service connection for a back disability, which he alleges is secondary to his service-connected knee disability.  The Veteran also asserts that his acquired psychiatric disorder, to include major depressive disorder and PTSD, is secondary to his service-connected knee disability.

The Veteran received a Compensation and Pension examination for his back in May 2012.  Though the examiner thoroughly addressed the issue of direct service-connection of the Veteran's back disability, the examination did not address whether the Veteran's back disability could have been caused and/or aggravated by the Veteran's service-connected disabilities.  Accordingly, the RO must obtain a medical opinion that addresses the issue of secondary service-connection of the Veteran's back disability.

In addition, the record indicates that the Veteran was hospitalized at CMC Behavioral, and the transcript from the Board hearing indicates that the attorney was submitting a letter from CMC Behavioral.  That letter is not in the file, nor are the hospitalization records.  The RO should provide the Veteran with the necessary release and authorization forms in order to obtain these records.

The psychiatric claim was previously remanded to obtain an opinion as to the relationship between this condition and the service-connected knee disorders.  However, a report was received from the Salisbury VA Medical Center indicating he failed to report for a medical examination scheduled on September 11, 2016.  The Veteran has not provided any evidence of good cause for his failure to report.  Since it is necessary to remand this claim to obtain the missing private records, the Board will give him another opportunity.  The Veteran is advised that he should cooperate with VA's attempts to develop his claim and that failure to report for another examination may result in a denial. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all treatment records from the Salisbury VA Health Care System, from April 2016 to the present.

2. Ask that the Veteran complete the necessary authorization form so VA can request his records from CMC Behavioral.  In the alternative, he can submit these records himself.

3.  The claims file should be forwarded to a VA examiner for an opinion.  An in-person examination is not necessary unless otherwise determined by the VA examiner.  

The examiner is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand.  The examiner must specify in the report that these records have been reviewed.

Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's back disability was caused or aggravated by any service-connected disabilities?  The examiner must consider all service-connected disabilities of record.

The reasons and bases for all opinions expressed should be provided.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided.

4.  Then, schedule the Veteran for a VA examination to address the nature and etiology of his psychiatric disability.  The examiner should review all pertinent records associated with the claims file.  After reviewing the record and examining the Veteran, the examiner should then address the following:

Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's acquired psychiatric disability, to include major depressive disorder and PTSD, was caused or aggravated by (a) his bilateral degenerative joint disease of the knees or (b) his back condition?  The VA treatment notes suggest a relationship between his depression and his chronic pain, but are not specific as to which disabilities are involved.  

The reasons and bases for all opinions expressed should be provided.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided.

5.  Then, readjudicate the issues on appeal and if any benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time to respond, before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


